                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KELLI H.,                                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-03125-TAB-JMS
                                                      )
ANDREW M. SAUL Commissioner of Social                 )
Security,                                             )
                                                      )
                              Defendant.              )


               ORDER ON PLAINTIFF’S BRIEF IN SUPPORT OF APPEAL

I.     Introduction

       Plaintiff appeals the Social Security Administration’s denial of her application for

disability benefits. [Filing No. 10.] Seeking remand, Plaintiff argues that the Administrative

Law Judge erred when determining Plaintiff’s residual functional capacity and her capability of

performing past relevant work at step four. Plaintiff specifically contends that the ALJ failed to

provide legally sufficient reasons for giving “very little weight” to the opinion of Plaintiff’s

treating physician, Dr. Arata, and that the ALJ erroneously relied on Plaintiff’s activities of daily

living to support the finding that Plaintiff was capable of performing past relevant work.

However, the Court finds that the ALJ did not commit reversible error. The ALJ provided

sufficient reasons for assigning little weight to Dr. Arata’s opinions, and substantial evidence

supports the ALJ’s determination that Plaintiff is capable of performing past work as a

dispatcher. Therefore, Plaintiff’s request for remand [Filing No. 10] is denied, and the

Commissioner’s decision denying Plaintiff’s application for disability benefits is affirmed.
II.     Background

        On February 23, 2016, Plaintiff filed an application for supplemental security income,

alleging disability since October 31, 2014. [Filing No. 8-2, at ECF p. 16.] The agency denied

the claim both initially and upon review. [Filing No. 8-2, at ECF p. 16.] An ALJ then held a

hearing, used the five-step evaluation, and found Plaintiff was not disabled for purposes of

supplemental security income. [Filing No. 8-2, at ECF p. 27.]

        At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity since her alleged onset date of October 31, 2014. [Filing No. 8-2, at ECF p. 18.] At step

two, the ALJ found that Plaintiff had the following severe impairments: lumbar and cervical disc

disease, mild degenerative joint disease of the bilateral knees, partial right rotator cuff tear,

bilateral De Quervain’s tendinosis, mild carpal tunnel syndrome, left cubital tunnel syndrome,

and right hip bursitis. [Filing No. 8-2, at ECF p. 18.] At step three, the ALJ concluded that none

of Plaintiff’s impairments or combination of impairments met or were medically equal to any of

the listed impairments. [Filing No. 8-2, at ECF p. 19.]

        In the ALJ’s RFC assessment, the ALJ considered Plaintiff’s severe impairments, non-

severe impairments, and all symptoms consistent with objective medical evidence and other

evidence in the record. [Filing No. 8-2, at ECF p. 20-25.] The ALJ found that Plaintiff had the

RFC to perform

        sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except that the
        claimant requires a sit-stand option allowing her to stand for 1-2 minutes after
        sitting for 30 minutes. [Plaintiff] cannot climb ladders, ropes, or scaffolding. The
        claimant can no more than occasionally balance, stoop, kneel, crouch crawl, twist,
        and climb ramps and stairs. [Plaintiff] should avoid concentrated exposure to
        extreme cold and workplace hazards such as unprotected heights and dangerous
        moving machinery. [Plaintiff can] no more than occasionally reach overhead
        bilaterally. [Plaintiff] can no more than frequently handle, finger, and feel
        bilaterally.



                                                   2
[Filing No. 8-2, at ECF p. 20-21.] Accordingly, the ALJ found at step four that Plaintiff could

perform past relevant work as a dispatcher as generally performed. [Filing No. 8-2, at ECF p.

25.] Thus, the ALJ determined Plaintiff was not disabled. [Filing No. 8-2, at ECF p. 27.]

III.    Discussion

        Plaintiff raises two issues on appeal: (1) whether the ALJ correctly discounted the

opinion of Plaintiff’s treating physician, Dr. Arata, and provided legally sufficient reasons for

doing so, and (2) whether the ALJ erroneously relied on Plaintiff’s activities of daily living to

support the finding that Plaintiff was capable of performing past relevant work. In evaluating

Plaintiff’s arguments, the Court’s role is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008). The Court is not permitted to reweigh the facts or evidence. Stepp v. Colvin, 795 F.3d

711, 718 (7th Cir. 2015). The Court’s review is limited to finding whether there is substantial

evidence to support the ALJ’s decision. 42 U.S.C. § 405(g). When there is substantial evidence

to support the ALJ’s decision, the Court must affirm. 42 U.S.C. § 405(g). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” L.D.R. v. Berryhill, 920 F.3d 1146, 1151-52 (7th Cir. 2019), cert. denied, __ U.S.

__, 140 S. Ct. 378, 205 L. Ed. 2d 230 (2019). The decision must reflect that the ALJ built a

“logical bridge” from the evidence to the conclusion. Schloesser v. Berryhill, 870 F.3d 712, 717

(7th Cir. 2017). As explained below, the ALJ’s decision in this case is supported by substantial

evidence. The ALJ provided legally sufficient reasons for giving less than controlling weight to

treating physician Dr. Arata’s opinions, and the ALJ did not erroneously rely on Plaintiff’s

activities of daily living.




                                                 3
          A. Weight Given to Treating Physician Dr. Arata’s Opinions

          Plaintiff argues that the ALJ improperly relied upon other evidence in the record instead

of the opinion of Plaintiff’s treating physician, Dr. Arata. [Filing No. 10, at ECF p. 9-11.]

Plaintiff first claims that the ALJ erroneously relied on Agency examining physician Dr.

Wilson’s March 2016 findings. [Filing No. 10, at ECF p. 9.] On the other hand, the

Commissioner contends that the Plaintiff “selectively carve[d] out Dr. Wilson’s exam as if it

were the only evidence upon which the ALJ relied.” [Filing No. 16, at ECF p. 15.] “[A]gency

medical . . . consultants are highly qualified and experts in Social Security disability evaluation,”

and administrative law judges must consider evidence from these consulting physicians. 20

C.F.R. § 404.1513a(b)(1). Administrative law judges are not required to adopt the findings of

such consulting physicians, but the evidence is considered according to 20 C.F.R. § 404.1527.

When evaluating such evidence, 20 C.F.R. § 404.1527(c) sets forth the following factors

regarding the weight to be given: the examining relationship, treatment relationship,

supportability, consistency, specialization, and any other factors that support or contradict the

medical opinion. 20 C.F.R. § 404(c)(1)-(6). Using these factors, “[a]n ALJ must only minimally

articulate his or her justification for rejecting or accepting specific evidence.” Berger v. Astrue,

516 F.3d 539, 545 (7th Cir. 2008) (internal citation and quotation marks omitted). Even if an

ALJ discounts a medical opinion, the ALJ is not prevented from considering it. Elder, 529 F.3d

at 415.

          Plaintiff contends that the ALJ erroneously relied on Dr. Wilson’s medical findings

because Plaintiff also suffers from other impairments Dr. Wilson did not mention. [Filing No.

10, at ECF p. 9.] However, the ALJ correctly recognized this inconsistency. [Filing No. 8-2, at

ECF p. 25.] The ALJ in fact gave “limited weight” to the opinions of the State agency medical



                                                  4
consultants, which necessarily includes Dr. Wilson, because the assessments failed to address

Plaintiff’s additional impairments. [Filing No. 8-2, at ECF p. 25.] The ALJ articulated this

inconsistency as the reason she discounted Dr. Wilson’s opinion. The ALJ did not erroneously

rely on Dr. Wilson’s findings since it is within her authority to still consider them. See, e.g.,

Elder, id. Therefore, the ALJ did not err when she considered Dr. Wilson’s findings along with

all the other evidence in the record.

       Plaintiff next argues the ALJ improperly played doctor by determining that objective

medical evidence showed that Plaintiff could frequently handle and finger. [Filing No. 10, at

ECF p. 10-11; Filing No. 17, at ECF p. 3-5.] Plaintiff also argues that if the ALJ disagreed with

Dr. Arata’s opinions, the ALJ should have informed her decision with medical expert testimony

and failing to do so required her to play doctor. [Filing No. 10, at ECF p. 10-11.]

       While medical sources are to be considered, the ALJ has the final responsibility for

determining a claimant’s RFC. 20 C.F.R. § 404.1527(d)(2); 20 C.F.R. § 404.1546(c). In order

to assess the claimant’s RFC, the ALJ must weigh the evidence and consider conflicting medical

opinions in light of all the other evidence in the record. Young v. Barnhart, 362 F.3d 995, 1001

(7th Cir. 2004). Only if there is insufficient evidence to resolve an inconsistency or insufficiency

within the record evidence itself may an ALJ recontact the medical source or ask others for more

information. 20 C.F.R. § 416.920b(b)(2). “[T]he 7th Circuit has long cautioned ALJ’s against

succumbing to the temptation to play doctor” when deciding residual functional capacity. See,

e.g., Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990); Dixon v. Massanari, 270 F.3d 1171,

1177 (7th Cir. 2001); Lopez v. Barnhart, 336 F.3d 535 (7th Cir. 2003), Moon v. Colvin¸763 F.3d

718, 722 (7th Cir. 2014). However, it is only when the ALJ’s conclusion is not supported by any

medical evidence in the record that the ALJ has inappropriately played doctor. See, e.g.,



                                                  5
Engstrand v. Colvin¸788 F.3d 655, 660-61 (7th Cir. 2015); Hill v. Colvin, 807 F.3d 862, 868 (7th

Cir. 2015).

       Plaintiff argues that the ALJ played doctor when she imposed a more restrictive RFC

than what Drs. Eskonen and Ruiz recommended, thus requiring her to interpret medical data

“outside the purview of [a] layperson.” [Filing No. 17, at ECF p. 4.] Plaintiff fails to

specifically identify the medical data relied upon by the ALJ that was outside the purview of a

layperson. In her RFC assessment, the ALJ summarized all the medical evidence before her,

considered all symptoms and the extent to which the symptoms could be reasonably accepted as

consistent with the objective medical evidence and other evidence, and all the opinion evidence.

[Filing No. 8-2, at ECF p. 21-26.] It was within the ALJ’s authority to make inferences from all

of the evidence in the record and find that Plaintiff’s “additional impairments and associated

symptoms,” as indicated by the rest of the record, “could reasonably limit [Plaintiff’s]” RFC

beyond the restrictions recommended by Drs. Eskonen and Ruiz. [Filing No. 8-2, at ECF p. 25.]

       Plaintiff also fails to fully develop her argument regarding why the ALJ should have

informed her decision with medical-expert testimony. [Filing No. 10, at ECF p. 10-11.] Plaintiff

does not support this argument with any citation to objective medical evidence she argues the

ALJ improperly interpreted. The cases Plaintiff cites in support of her argument are unhelpful

because those cases discuss the specific objective medical evidence the ALJ improperly

evaluated. See, e.g., Green v. Apfel, 204 F.3d 780, 781-82 (7th Cir. 2000) (remanding in part

because ALJ relied on clinical records of pain control through Tylenol and Motrin, lack of

clinical records documenting evidence of angina or arthritic problems that would account for the

pain, and pulmonary function studies and arterial blood gas studies); Stage v. Colvin, 812 F.3d

1121, 1125 (7th Cir. 2016) (remanding where ALJ determined the significance of a new MRI



                                                 6
and recommendation himself without consulting a physician); Goins v. Colvin, 764 F.3d 677,

680 (7th Cir. 2014) (ALJ played doctor by “summariz[ing] the results of the 2010 MRI in barely

intelligible medical mumbo-jumbo”). Here, the ALJ properly weighed the evidence and

considered the conflicting medical opinions in light of all the other evidence in the record.

       Fourth, Plaintiff argues that the ALJ failed to evaluate Dr. Arata’s opinions as those of a

treating source and did not apply the correct legal standard when evaluating Dr. Arata’s opinions.

[Filing No. 10, at ECF p. 11.] Notably, Plaintiff states she is not arguing that controlling weight

was owed to Dr. Arata’s position, but fails to explain why or precisely what weight Dr. Arata’s

opinions should otherwise be given. [Filing No. 10, at ECF p. 9 n.7.] Generally, medical

opinions from a claimant’s treating source are given more weight. 20 C.F.R. § 404.1527(c)(2).

When a treating source’s opinion is supported by “medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with other substantial evidence” in the record, the

medical opinion is given controlling weight. 20 C.F.R. § 404.1527(c)(2). Otherwise, the factors

set forth in 20 C.F.R. §§ 404.1527(c)(2)(i), (c)(2)(ii), and (c)(3)-(6) are used to determine what

weight is to be given to the medical opinion. These factors are the “[l]ength of treatment

relationship and the frequency of examination,” the “[n]ature and extent of the treatment

relationship,” the “[s]upportability,” “[c]onsistency,” “[s]pecialization,” and any “[o]ther factors

. . . which tend to support or contradict the medical opinion.” If the ALJ affords less than

controlling weight after evaluating the relevant factors, the decision will not be overturned as

long as the ALJ minimally articulated her reasons. Elder, 529 F.3d at 415.

       A minimally articulated reason to discount a treating source opinion does not require

expressly addressing every regulatory factor in the ALJ’s evaluation. In Elder, the court upheld

an ALJ’s decision to deny a physician’s opinion controlling weight when the ALJ evaluated the



                                                 7
opinion considering only the nature and extent of the treatment relationship, the supportability of

the opinion, and the specialty of the treating doctor. Id. at 416. A treating physician’s opinion

can even be excluded on inconsistency alone. Similarly, the ALJ in Burmester v. Berryhill, 920

F.3d 507, 512 (7th Cir. 2019), did not erroneously reject the opinions of two treating physicians

when their opinions contained internal inconsistencies and were inconsistent with the other

evidence in the record.

       Plaintiff fails to fully develop her argument and does not explain precisely how the ALJ

did not apply the correct legal standard when evaluating Dr. Arata’s opinions. However, the

Court is able to determine from the ALJ’s decision that the evaluation of Dr. Arata’s opinion

involved the factors of consistency, supportability, and length of treatment and frequency of

examination set forth in 20 C.F.R. § 404.1527(c). [Filing No. 8-2, at ECF p. 26.] Dr. Arata

specifically opined that Plaintiff suffers from “significant peripheral neuropathy,” and is

therefore limited to standing for a total of one hour and sitting for a total of one hour in a normal

eight hour workday, lifting less than five pounds occasionally, and rarely performing gross and

fine manipulation with the upper extremities. [Filing No. 8-22, at ECF p. 61-62.]

       In evaluating the consistency of Dr. Arata’s opinion, the ALJ correctly noted that there

are otherwise no objective findings in the record to corroborate Dr. Arata’s proposal that Plaintiff

suffers from significant peripheral neuropathy. [Filing No. 8-2, at ECF p. 26.] An EMG study

performed in 2017 showed that she did have ulnar neuropathy at the right elbow, but a

subsequent EMG study in 2018 showed only mild left carpal tunnel syndrome without any

neuropathy. [Filing No. 8-2, at ECF p. 24-25.] Neither EMG indicated Plaintiff has significant

peripheral neuropathy. Further, post-corrective surgery examinations indicate a positive

response, with normal and equal grip strength in both hands and wrists. [Filing No. 8-2, at ECF



                                                  8
p. 26.] Dr. Wilson, who examined the claimant at the request of the State agency, also obtained

similar results in examining Plaintiff’s range of motion at the elbows and wrists and bilateral grip

strength. [Filing No. 8-2, at ECF p. 23.]

       Referring to the medical record as a whole to evaluate the supportability of Dr. Arata’s

opinion, the ALJ noted that Plaintiff’s history of impairments could reasonably limit her capacity

for heavy lifting or prolonged standing and walking. [Filing No. 8-2, at ECF p. 26.] However,

the medical record indicated that the majority of physical examinations since the alleged onset

date in 2014 revealed normal lower extremity strength, regular gait, and largely preserved range

of motion of the neck, back, knees, elbows, and shoulder joints. [Filing No. 8-2, at ECF p. 26.]

Additionally, Plaintiff’s medical record indicated positive responses to bilateral first dorsal

compartment release surgery, left ulnar nerve transportation, and right carpal tunnel release.

[Filing No. 8-2, at ECF p. 26.] Finally, the ALJ correctly noted that Plaintiff has received only

sporadic treatment for her lower back pain. [Filing No. 8-2, at ECF p. 26.]

       Based on the evaluation of the relevant factors in 20 C.F.R. § 404.1527(c)(2)(i), (c)(2)(ii),

and (c)(3)-(6), the ALJ found that Dr. Arata’s opinion was “inconsistent with the duration and

severity of symptoms associated with the claimant’s medically determinable impairment as

reflected in the longitudinal medical record.” [Filing No. 8-2, at ECF p. 26.] The foregoing

demonstrates that the ALJ, at the very least, minimally articulated her reasons for giving treating

physician Dr. Arata’s opinion little weight. Thus, the ALJ built a logical bridge from the

evidence to her conclusion.




                                                  9
        B. Consideration of Activities of Daily Living

        Finally, Plaintiff argues that the ALJ erroneously relied on her activities of daily living to

reject Dr. Arata’s opinion and impermissibly equated those activities of daily living to an ability

to work. [Filing No. 10, at ECF p. 11.] The Commissioner responds by stating that Plaintiff

“isolate[d] a single passage without consideration for the context in which it was made; the

actual findings the ALJ made in the passage; or the ALJ’s decision as a whole,” and therefore,

Plaintiff is incorrect. [Filing No. 16, at ECF p. 21.]

        As explained above, 20 C.F.R. § 404.1527(c) provides factors for evaluating the weight

to be given to a treating source’s opinions. This is not an exclusive list however, and the ALJ is

permitted to consider any other factors which tend to support or contradict the medical opinion.

20 C.F.R. § 404.1527(c)(6). In this case, the ALJ noted that:

                In addition to the medical evidence outlined above, the undersigned also
        recognizes that [Plaintiff]’s Adult Function Report, prepared in May of 2016,
        documents her capacity for a variety of usual daily activities such as dressing,
        bathing, driving, preparing simple meals, and shopping. She also testified that she
        was able to earn a college degree by taking online classes throughout much of
        2015 and 2016, and that she remains capable of using her hands to perform chores
        such as dusting, washing dishes, and vacuuming, and to use a computer and
        cellular phone for limited periods. These considerations, when coupled with her
        relatively stable symptomology and favorable response to treatment, fail to
        provide strong support for the exertional, postural, and manipulative limitations
        proposed by Dr. Arata.

[Filing No. 8-2, at ECF p. 26.] The ALJ was not equating an ability to perform daily activities

with the ability to work full-time. Instead, the ALJ explicitly stated she was referring to

Plaintiff’s activities of daily living merely as indicating an additional ground for finding that Dr.

Arata’s opinion was inconsistent with the record as a whole. [Filing No. 8-2, at ECF p. 26.] It

was not error for the ALJ to consider Plaintiff’s activities of daily living in addition to all the

other evidence in the record when evaluating the weight to give to Dr. Arata’s opinion.



                                                  10
IV.    Conclusion

       For these reasons, Plaintiff has not demonstrated that the ALJ committed reversible error.

The Court denies the relief Plaintiff requests in her brief in support of appeal [Filing No. 10] and

affirms the ALJ’s decision.

        Date: 3/30/2020
                              _______________________________
                               Tim A. Baker
                               United States Magistrate Judge
                               Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email




                                                 11
